               Case 2:18-cv-02355-JAD-BNW Document 13 Filed 09/04/20 Page 1 of 3



 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Antoneel Omar Watson,                                       Case No. 2:18-cv-02355-JAD-BNW

 4              Plaintiff
         v.                                                      Order Adopting Report and
 5                                                           Recommendation and Dismissing Case
         Steven B. Wolfson, et al.,
 6
                Defendants                                                 [ECF No. 11]
 7

 8

 9             On June 26, 2020, the court ordered plaintiff to update his address within thirty days. 1

10 He was warned that the failure to update his address could result in an order dismissing this

11 case. 2 When he failed to do update his address by the court-ordered deadline, the magistrate

12 judge issued a report and recommendation that this case be dismissed. 3 The deadline for

13 objections to that recommendation passed without objection or any request to extend the

14 deadline to file one, and it appears that court mail to plaintiff continues to be returned

15 undeliverable. 4 “[N]o review is required of a magistrate judge’s report and recommendation

16 unless objections are filed.” 5

17

18

19

20
     1
         ECF No. 9.
21   2
         Id.
     3
22       ECF No. 11.
     4
         See ECF No. 12.
23   5
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
              Case 2:18-cv-02355-JAD-BNW Document 13 Filed 09/04/20 Page 2 of 3



 1            A court may dismiss an action based on a party’s failure to prosecute his case or obey a

 2 court order. 6 In determining whether to dismiss an action on one of these grounds, the court

 3 must consider: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

 4 to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

 5 disposition of cases on their merits; and (5) the availability of less drastic alternatives. 7

 6            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 7 court’s interest in managing its docket, weigh in favor of dismissal. The third factor, risk of

 8 prejudice to defendants, also weighs in favor of dismissal because a presumption of injury arises

 9 from the occurrence of unreasonable delay in filing a pleading ordered by the court or

10 prosecuting an action. 8 A court’s warning to a party that its failure to obey the court’s order will

11 result in dismissal satisfies the fifth factor’s “consideration of alternatives” requirement, 9 and

12 that warning was given here. 10 The fourth factor—the public policy favoring disposition of

13 cases on their merits—is greatly outweighed by the factors favoring dismissal.

14

15

16   6
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
17 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
18 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
19 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
20   7
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
21
     8
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
22
     9
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
23
     10
          ECF No. 9 at 1.

                                                         2
        Case 2:18-cv-02355-JAD-BNW Document 13 Filed 09/04/20 Page 3 of 3



 1       Accordingly, IT IS HEREBY ORDERED that the magistrate judge’s report and

 2 recommendation [ECF No. 11] is ADOPTED in full;

 3       IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

 4 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

 5       Dated: September 4, 2020

 6                                                   _________________________________
                                                     U.S. District Judge Jennifer A. Dorsey
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             3
